Citation Nr: 9907153	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
August 1972.

The instant appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied an application 
to reopen a claim for service connection for a nervous 
disorder.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for a nervous disorder was an August 1990 rating 
decision, which confirmed a July 1988 rating decision.  The 
appellant did not perfect an appeal in connection with those 
decisions within the time allowed by law and regulations.

2.  The evidence which has been presented or secured since 
the August 1990 rating decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disorder.

3.  The service medical records show that the veteran had 
multiple emotional problems and a personal problem.

4.  There is no evidence that a psychosis was manifested 
within one year of service.

5.  The post-service medical records show diagnoses of 
borderline personality disorder, bipolar manic-depressive 
disorder, mood disorder, adjustment disorder with depressed 
mood, and recurrent major depression.

6.  There is no objective medical evidence of record which 
links the appellant's emotional and personal problems in 
service to her currently diagnosed psychiatric disorders.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the August 1990 rating decision 
denying service connection for a nervous disorder is new and 
material evidence, and the appellant's claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service entrance and separation examinations show 
no complaints, treatment, or diagnosis referable to a 
psychiatric disorder.  One April 1972 record noted that the 
veteran was receiving treatment from a physician and that she 
had "multiple emotional problems."  A week later, a medical 
record indicated that the veteran was seeing a physician for 
a "personal problem."

The appellant first filed a claim for benefits in February 
1981.  By rating decision dated in June 1981 service 
connection for a nervous condition was denied because service 
and postservice medical records did not diagnose a psychotic 
or psychoneurotic disorder.  The decision noted that veteran 
did not allege any treatment for a nervous disorder until 
1975 and that she did not provide evidence of that private 
treatment when it was requested.  In addition, February 1981 
VA treatment records were reviewed and assessed only 
relationship problems, a questionable neurological problem, 
and irrational thinking and depressing guilt.  The veteran 
was informed of the rating decision by letter dated in July 
1981.  She did not appeal that decision, and it became final.

The appellant next filed a claim for benefits for a nervous 
condition in May 1988.  A written statement dated in July 
1988 was provided by A. Restrepo, M.D., who had begun 
treating the veteran in April 1988 and who had diagnosed her 
with borderline personality disorder.  Dr. Restrepo noted 
that the veteran reported that she had emotional problems 
since service and that she had treatment off and on since 
service, including hospitalizations.

By rating decision dated in July 1988 the veteran's claim to 
reopen was denied.  She initiated an appeal as to that 
decision by filing a timely notice of disagreement in July 
1989.  A statement of the case was issued in August 1989, and 
further records were developed.  These records included 
several hospitalization records.  In May 1981 the veteran was 
committed for hospitalization at the Georgia Regional 
Hospital at Atlanta by a VA physician after she exhibited 
threatening and suicidal behavior.  In June 1982 and August 
1983 she was hospitalized at the Clayton General Hospital.  
The final diagnoses after these periods of inpatient 
treatment, respectively, were bipolar manic-depressive 
disorder and mood disorder and an adjustment disorder with 
depressed mood.  It was noted during the August 1983 
admission that the patient stated that her psychiatric 
difficulties began with her being fired from a VA hospital in 
June 1981.  It was also noted that the patient said that, as 
a consequence of this firing, she developed depression and 
was hospitalized at Georgia Regional Hospital.

The records also contained five statements dated in November 
and December 1989 from private physicians who had formerly 
employed the veteran.  These statements noted that she had 
personality problems, mood swings, a fear of inadequacy, and 
that she had lost time from work as a result of medications 
she was taking.  An undated handwritten statement from a 
psychologist revealed that he had treated her briefly in 1987 
and 1988 and that his diagnosis was recurrent major 
depression with borderline personality.  The veteran had 
applied for Social Security Administration (SSA) disability 
benefits and report of contact forms were included in the 
record.  Finally, a January 1990 statement from Dr. Restrepo 
noted that for the last year she had been diagnosed with 
bipolar disorder, mixed type.  Dr. Restrepo revealed that the 
veteran had mood swings, depression, irritability and 
anxiety, and he considered her totally disabled.

A further note from the National Personnel Records Center 
(NPRC) revealed that a search for clinical and inpatient 
treatment records of the veteran from 1971 from Fort 
McClellan and from 1972 from Fort Leavenworth was 
unsuccessful.  The additional records were considered in an 
August 1990 rating decision, and a supplemental statement of 
the case was issued.  As the veteran never perfected her 
appeal by filing a timely appeal statement (VA Form 9) 
subsequent to the issuance of the August 1989 statement of 
the case, the July 1988 and August 1990 rating decisions 
became final.

The appellant filed another claim for benefits in May 1991 
for an acquired psychiatric disorder.  The question in this 
case is whether new and material evidence has been submitted 
since the August 1990 rating decision which would be 
sufficient to reopen the claim for an acquired psychiatric 
disorder.  

The pertinent evidence of record compiled after the August 
1990 rating decision included a September 1990 report from 
the NPRC which showed that an unsuccessful search for 
additional service records had been made under various names 
assumed by the veteran.  Other pertinent evidence included 
June to August 1993 private treatment records from C. B. 
Lokesh, M.D., which diagnosed the veteran with an unspecified 
depressive disorder, rule out bipolar disorder, and 
interpersonal problems.  Other recent evidence included VA 
outpatient treatment records dated from July 1994 to August 
1995, developed in connection with a nonservice-connected 
pension claim, which gave impressions of depression, major 
depression, situational depression, borderline personality 
disorder, bipolar disorder, and chronic marital discord.  
Written statements from the veteran and her representative, 
which asserted contentions in support of her claim, were also 
added to the file.

In March 1994 the RO received a written statement from a 
woman who reported having served in the Army with the 
veteran.  She stated that, "I was a witness that [the 
veteran] saw psychiatric medical attention while [in 
service].  Their conclusion was that [the veteran] was a 
manic depressive."

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board also finds that the new evidence material because 
it "is so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for an acquired psychiatric disorder.  38 C.F.R. 
§ 3.156(a) (1998).  The new evidence is material because it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" the claimed acquired psychiatric 
disorder.  See Hodge, 155 F.3d at 1363.  In particular, the 
new lay statement prepared by a woman who reported serving 
with the veteran clearly addresses the origin of the claimed 
psychiatric disorder.  She noted that the veteran was 
receiving psychiatric treatment and that the conclusion was 
that the veteran was a manic depressive.

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has been submitted, and therefore the appellant's claim for 
service connection for an acquired psychiatric disorder is 
reopened.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently stated 
that when "the Board determines that new and material 
evidence has been presented, it next must determine, as part 
of its 'review [of] the former disposition of the claim' 
under section 5108, whether the appellant's claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim."  Elkins v. West, No. 97-1534, slip 
op. at 15 (U.S. Vet. App. Feb. 17, 1999).

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).  Certain chronic 
diseases, including psychoses, may be service-connected if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998).

Before assessing whether a well-grounded claim has been 
submitted, the Board must consider whether proceeding to the 
issue of well-groundedness is prejudicial to the veteran.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet.App. 384, 394 (1993).  Here, the RO denied the 
claim based on the finding that new and material evidence had 
not been presented.  However, the language in the April 1994 
confirmed rating decision clearly indicated that the RO 
addressed the claim on the merits.  The RO reviewed old 
evidence, including the service medical records and National 
Guard records, as well as the new evidence and made the 
statement that "[t]he evidence is not evenly balanced, and 
warrants no resolution of reasonable doubt."  In addition, 
all the appellant's arguments have gone to the merits of the 
claim.  Thus, the Board does not find that the veteran is 
prejudiced by the Board proceeding in this case.

The Board finds that the requirement of well-groundedness has 
not been satisfied for the appellant's claim for service 
connection for an acquired psychiatric disorder.  First, 
there is no competent evidence which shows incurrence of a 
ratable psychiatric disorder in service.  While the service 
medical records showed treatment for a "personal problem" 
and "multiple emotional problems", there is no record of 
psychiatric treatment.  The physician who was noted to have 
seen the veteran in the record referencing her "emotional 
problems" also treated her for an upper respiratory 
infection, which indicates that the physician did not 
exclusively provide psychiatric treatment, if at all.  The 
veteran's "personal problem" was noted in a follow-up 
treatment record to be a tubal infection.  Thus, the medical 
records do not show incurrence of a ratable psychiatric 
disorder in service.

Likewise, the 1994 lay statement which noted that the veteran 
received "psychiatric medical attention" in service and 
that "they", presumably a reference to the veteran's 
military health care providers, concluded that the veteran 
"was a manic depressive" is not competent evidence of the 
incurrence of a ratable psychiatric disorder in service.  
Evidentiary assertions are accepted as true for the purpose 
of determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

In this case the Board finds that the facts asserted in the 
1994 lay statement are beyond the competence of the layperson 
making the statement.  The Court has held that "lay 
witnesses are not competent to offer expert medical 
testimony, i.e., to diagnose appellant's psychiatric 
condition or offer an opinion involving medical causation . . 
. ."  Doran v. Brown, 6 Vet. App. 283 (1994) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

The Court has stated that:

As a general matter, in order for any 
testimony to be probative of any fact, 
the witness must be competent to testify 
as to the facts under consideration.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Fed. R. Evid. 601.  First, a 
witness must have personal knowledge in 
order to be competent to testify to a 
matter.  Fed. R. Evid. 602; Jaroslawicz 
v. Seedman, 528 F.2d 727, 732 (2d Cir. 
1975) (witness not competent to testify 
about event at which he was not present).  
Personal knowledge is that which comes to 
the witness through the use of his 
senses--that which is heard, felt, seen, 
smelled, or tasted.  United States v. 
Brown, 540 F.2d 1048, 1053 (10th Cir. 
1976) (witnesses may testify "upon 
concrete facts within their own 
observation and recollection--that is, 
facts perceived from their own senses, as 
distinguished from their opinions or 
conclusions drawn from such facts"), 
cert. denied, 429 U.S. 1100 (1977).

Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, the Court has deemed that "lay testimony is not 
competent to prove that which would require specialized 
knowledge or training."  Id.  In particular, the Court "has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise."  Id.  (citing Fluker v. Brown, 
5 Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 
214 (1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit 
v. Brown, 5 Vet.App. 91, 92-93; Clarkson v. Brown, 4 Vet.App. 
565, 567 (1993)). 

In Layno, the Court found that lay witnesses were not 
competent to testify that a veteran had bronchial asthma 
after service because it "constitute[d] testimony that the 
appellant had a particular injury or illness" and thus 
"[was] not testimony about the symptoms or features that the 
appellant exhibited".  Id.  The lay statement in the instant 
case is very similar to the lay evidence deemed incompetent 
in Layno.  The 1994 lay statement constituted testimony that 
the veteran had a particular illness, manic depression, and 
did not describe any observations of visible symptoms.  Thus, 
as such a statement amounts to little more than a diagnosis 
of the appellant's psychiatric condition, which the lay 
witness is not competent to offer as testimony, the statement 
cannot serve to satisfy the incurrence-in-service element of 
this claim.

Further, although it is not clear from the 1994 statement how 
the witness became aware of the fact that the veteran's 
health care providers reportedly concluded that she was a 
manic depressive, the Board notes that a statement about what 
a doctor told a layperson does not constitute the required 
medical evidence of a diagnosis of manic depression.  A 
layperson's written statement about what a physician told him 
or her cannot constitute the medical evidence of in-service 
etiology of a current disability that is generally necessary 
in order for a claim to be well grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. at 77.

However, the Robinette Court indicated that VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete her application, in this case, 
the reported physician's conclusion that the veteran was 
"manic depressive" in service.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.

The 1994 lay statement testimony is too attenuated to show 
availability of medical records sufficient to trigger the 
section 5103(a) duty.  Nothing in the 1994 statement put VA 
on notice of the likely existence of competent medical 
evidence that would be relevant to a full and fair 
adjudication of the claim.  "Under Robinette, there must be 
some degree of probability that once [VA] informs the 
appellant of the necessity of a statement from the doctor, 
the appellant will be able to obtain such a statement."  
Marciniak v. Brown, 10 Vet. App. 198, 202 (1997) (aff'd sub. 
nom. Marciniak v. West, No. 98-7020 (Fed. Cir Sept. 15, 
1998).  In this case, the service medical records are silent 
as to a ratable psychiatric disorder, including manic 
depression.  As the service medical records appear to be 
complete, and several attempts to develop additional records 
have not revealed that additional records are available, the 
probability seems very small that the appellant will be able 
to obtain additional service medical records which would 
confirm the conclusions made in the 1994 lay statement.

Alternately, the Board finds that the claim is not well 
grounded because there is no medical evidence of record of a 
nexus between the claimed in-service incurrence of a ratable 
psychiatric disorder and the veteran's currently diagnosed 
psychiatric disabilities.  The only evidence of a nexus are 
recent statements by the veteran.  The Board notes that in 
the past, the veteran did not state that her psychiatric 
problems began in service.  In 1983 the veteran stated that 
her psychiatric problems began not in service, but in 1981, 
after being fired from VA employment.  As a layperson, the 
appellant is not competent to offer an opinion on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Falzone 
v. Brown, 8 Vet.App. 398, 403 (1995); Moray v. Brown, 5 
Vet.App. 211, 214 (1993) (holding that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim); Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  As the appellant has not submitted the 
necessary medical opinion or other evidence in support of her 
claim, it must be considered not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.312, 20.101 (1997).  
Since this claim is not well grounded, it must, accordingly, 
be denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck 
v. Brown, 6 Vet.App. 14 (1993).


ORDER

An application to reopen a claim for service connection for 
an acquired psychiatric disorder is granted, and the reopened 
claim is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

